Case: 12-10599      Date Filed: 08/09/2012   Page: 1 of 6

                                                             [DO NOT PUBLISH]



              IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT
                        ________________________

                               No. 12-10599
                           Non-Argument Calendar
                         ________________________

                    D.C. Docket No. 2:11-cv-00546-WKW,
                     BKCY No. 2:11-mp-00301-WRS

In Re: DARRYL A. PARKER,

                                                                             Debtor,
________________________________________

DARRYL A. PARKER,

                                                                 Plaintiff-Appellant,

                                       versus

TERESA R. JACOBS,
U.S. Bankruptcy Administrator,

                                                               Defendant-Appellee.
                        ________________________

                  Appeal from the United States District Court
                      for the Middle District of Alabama
                        ________________________
                               (August 9, 2012)

Before MARCUS, MARTIN and BLACK, Circuit Judges.
              Case: 12-10599     Date Filed: 08/09/2012    Page: 2 of 6

PER CURIAM:

      Darryl A. Parker, an attorney licensed to practice law in Alabama who

represented debtors in bankruptcy proceedings, appeals pro se the district court’s

decision to affirm the bankruptcy court’s order permanently disbarring him from

practice in the bankruptcy court of Alabama’s Middle District. On appeal, Parker

argues that the bankruptcy court abused its discretion by disbarring him. After

careful review, we affirm.

      On February 17, 2011, Teresa Jacobs, the bankruptcy administrator for the

Middle District of Alabama, moved for the bankruptcy court to impose sanctions

on Parker. Jacobs alleged that, over the course of several cases, Parker committed

numerous violations of Federal Rule of Bankruptcy Procedure 9011(b) and U.S.C.

§ 526(a)(5). In particular, Jacobs alleged that Parker filed six Chapter 7 petitions

in which he made false statements pertaining to the debtor’s county of residence.

She also pointed the court to twenty-eight cases in which Parker failed to pay the

filing fee for his client’s case in a timely fashion, though in many of those cases

the client had paid Parker for that fee. Last, she alleged that Parker’s performance

in his own Chapter 7 proceeding included false statements and incomplete

disclosures. These infractions were, according to Jacobs, “indicative of a lack of

the requisite diligence, knowledge and skill necessary for Parker to competently

                                          2
               Case: 12-10599     Date Filed: 08/09/2012    Page: 3 of 6

represent clients in bankruptcy.” See Ala. Rules of Prof’l Conduct, Rule 1.1. As a

result, she sought “appropriate sanctions . . . sufficient to deter repetition and

continuation of such conduct.”

      The bankruptcy judge scheduled a hearing for April 7, 2011. Though

Parker was provided notice of this hearing by email and first-class mail, he did not

file a response to the motion for sanctions, failed to appear for the hearing, and

failed to notify the bankruptcy judge prior to the hearing that he would be absent.

After reviewing the voluminous evidence, the bankruptcy judge decided to disbar

Parker from practicing in bankruptcy court. In his written order, the bankruptcy

judge explained in detail how Parker “ha[d] made a practice of misappropriating

client funds and intentionally making false statements in his own and his clients’

bankruptcy petitions.” These “violations of attorney ethics,” the bankruptcy judge

concluded, were “so widespread” that “the only appropriate sanction [was]

disbarment.”

      On April 14, 2011, Parker filed a motion to vacate the order of disbarment,

due to the fact that he was suffering flu-like symptoms on the day of his sanctions

hearing. The bankruptcy judge held a hearing on Parker’s motion to vacate on

June 1, 2011. Though he argued that disbarment was too extreme a sanction,

Parker did not otherwise challenge the findings or substance of the disbarment

                                           3
               Case: 12-10599     Date Filed: 08/09/2012    Page: 4 of 6

order. The following day, the court denied Parker’s motion to vacate on the

ground that Parker’s conduct, beyond displaying questionable competency, also

demonstrated a troubling track record of intentional misconduct. The district court

in the Middle District of Alabama affirmed the bankruptcy court’s decision, and

Parker now appeals from that decision.

      According to Parker, his absence from the scheduled sanctions hearing did

not justify his disbarment. Parker asserts that, as a result of that error, the

bankruptcy court’s decision relied on insufficient and “patently false” evidence to

reach its conclusion.

      We review the bankruptcy court’s imposition of sanctions for abuse of

discretion, looking at its legal conclusions de novo and its findings of fact only for

clear error. See In re Walker, 532 F.3d 1304, 1308 (11th Cir. 2008).

      The bankruptcy judge had authority to impose sanctions on Parker for

violations of the court’s procedural rules as well as for professional misconduct.

See F. R. Bankr. P. 9011(c) (permitting sanctions for a violation of Rule 9011(b));

11 U.S.C. § 526(c)(5)(B) (permitting a civil penalty for violation of § 526(a)(2));

see also In re Evergreen Sec., Ltd., 570 F.3d 1257, 1263 (11th Cir. 2009) (“Federal

courts, including bankruptcy courts, possess inherent authority to impose

sanctions against attorneys and their clients.”). That authority included the

                                           4
              Case: 12-10599     Date Filed: 08/09/2012   Page: 5 of 6

authority to disbar Parker. See M.D. Ala. Loc. Bankr. R. 2090-1(a)

(incorporating by reference Middle District of Alabama Local Rule 83.1(g), which

allows for disbarment due to attorney misconduct); see also In re Snyder, 472 U.S.

634, 643, 105 S. Ct. 2874, 2880 (1995) (“Courts have long recognized an inherent

authority to suspend or disbar lawyers. This inherent power derives from the

lawyer’s role as an officer of the court which granted admission.” (citations

omitted)).

      Though Parker protests that he was absent from the sanctions hearing,

Parker does not raise a due process claim. Nor could he, since he does not dispute

that he was given adequate notice of the hearing and he was also given the chance

to present his case before the court on his motion to vacate the order.

      While he now raises objections to the bankruptcy court’s findings of fact,

Parker did not raise those objections at the motion to vacate hearing. Instead, he

urged that court to reconsider its disbarment sanction on the ground that it was too

harsh. As a result, Parker has waived his arguments concerning the adequacy and

accuracy of the bankruptcy court’s findings of fact. See Norelus v. Denny’s, Inc.,

628 F.3d 1270, 1296 (11th Cir. 2010) (stating that “issues and theories that were

never presented” below “should not be considered on appeal”).

      Even if Parker had not waived those arguments, the district court explained

                                          5
              Case: 12-10599     Date Filed: 08/09/2012   Page: 6 of 6

well why those arguments lack merit. The evidence clearly shows that Parker:

consistently failed to appear at or habitually came late and unprepared to

scheduled hearings; failed to pay filing fees on numerous occasions; made a

practice of misappropriating clients’ funds; intentionally filed false or incomplete

information in the court; and concealed assets and mismanaged trust funds.

      Though we recognize that the power to disbar “is one that ought always to

be exercised with great caution,” Schlumberger Techs., Inc. v. Wiley, 113 F.3d

1553, 1562 (11th Cir. 1997) (quotation marks omitted), Parker has not

demonstrated that the bankruptcy court abused its discretion in exercising that

power with respect to him. To the contrary, our review reveals that the bankruptcy

court did not err in law and its findings are amply supported by the record. For

these reasons, we affirm the district court’s judgment.


      AFFIRMED.




                                          6